Citation Nr: 0012105	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  96-47 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from July 1968 
to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  That rating decision denied service 
connection for post traumatic stress disorder (PTSD).  

The case was previously before the Board in November 1997, 
when it was remanded for additional verification of the 
veteran's alleged inservice stressors and for psychiatric 
examination of the veteran.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's own statements regarding the occurrence of 
stressors in service are credible and consistent with the 
circumstances and conditions of his military service.

3.  The medical evidence of record reveals a current 
diagnosis of PTSD.

4.  The medical opinion of the examining psychiatrist is that 
the veteran's PTSD is related to confirmed inservice 
stressors.  





CONCLUSION OF LAW

Post traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. § 1110; 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Generally service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991).  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 
3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) medical evidence of a causal nexus between current 
symptoms and an in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-
95 (1996); 38 C.F.R. § 3.304(f) (1998) amended by 64 Fed. 
Reg. 32807-32808 (June 18, 1998).

The RO has obtained a copy of the veteran's service medical 
records.  There is no indication in these medical records 
that the veteran had any complaints of any psychiatric 
disorders during service.  The veteran's separation papers, 
DD 214, and his service personnel records have also been 
obtained by the RO.  These records reveal that veteran served 
two tours of duty in engineering units in Vietnam.  He did 
not earn any awards or decorations that are indicative of 
combat service.  

The veteran submitted several statements relating the 
stressors he alleges he was exposed to during service.  These 
stressors fall into two categories.  First he indicates that 
he was subjected to mortar and rocket attacks while stationed 
at Fire Base Bastone.  Secondly he indicates stressful 
incidents occurred while conducting engineering work on 
roadways in Vietnam.  The veteran's representative attempted 
to verify these stressors with the U.S. Army & Joint Services 
Environmental Support Group (ESG).  In February 1995 ESG 
replied by letter stating in part that "we know that attacks 
occurred in the areas of  . . .  Fire Base Bastone . . . 
during [the veteran's] Vietnam tours."  In June 1996 ESG 
replied to a request from the RO to verify the veteran's 
stressors.  ESG verified a single "friendly fire" mortar 
attack that wounded personnel at Fire Base Bastone.  Also 
verified was that a "dozer" was destroyed as a combat loss 
after hitting a landmine during road work.  ESG submitted 
copies of official service department reports along with this 
response.  The RO also obtained some morning reports in an 
attempt to verify casualties indicated by the veteran.  

The RO obtained copies of various VA medical records.  A 
March 1978 psychiatric consultation reveals that the veteran 
had anxiety, anger, and aggressive impulses.  He reported 
having arguments with his wife and striking her.  The 
impression was "adjustment reaction of marital life."  An 
accompanying consultation sheet focuses more on the veteran's 
symptoms of anger.  The veteran had trouble controlling his 
temper, was moody, and angry.  This record specifically notes 
that the veteran "came back from Vietnam 6 years ago, but 
could not adjust and volunteered to go back."  

In March 1999 a VA examination of the veteran was conducted.  
The veteran reported being argumentative and that he tried to 
have minimal contact with co-workers to avoid having angry 
outbursts.  He also reported suicidal ideation.  Mental 
status examination revealed flat affect along with an angry 
and depressed mood.  The veteran was oriented and no 
delusions or hallucinations were noted.  The examiner's 
diagnosis was PTSD.  The accompanying social survey supported 
such a diagnosis.  Also, these reports reveal that 
psychological testing was conducted and that test results 
were consistent with a diagnosis of PTSD.  While the test 
results were high, they were not noted to be of the type 
often seen in an instance of "over reporting."  The 
examiner's opinion was that the veteran "has a significant 
disability and this is directly related to his combat 
experience in Vietnam.  The details of his exposure to 
traumatic combat in Vietnam are well documented in his 
records and were repeated by the veteran in a consistent 
way."  

The Board understands the reasoning behind the RO's denial of 
service connection for PTSD in this case.  The veteran's 
service records do not reveal that he served in a combat 
specialty.  Moreover, much of his alleged stressors of seeing 
combat casualties cannot be verified due to a lack of full 
names of the soldiers in question.  However, if the evidence 
is viewed as a whole, rather than as individual stressful 
incidents, it does tend to support the veteran's contentions.  
ESG has verified that the veteran's fire base was subject to 
attacks during the period of time the veteran served there.  
ESG has also verified the loss of engineering vehicles to 
land mines during road construction work during the veteran's 
period of service.  Finally, ESG has specifically verified a 
single mortar attack on the veteran's base camp.  

The Board also finds the 1978 VA treatment records to be 
probative.  This report reflects that the veteran was 
diagnosed with an adjustment reaction.  In this regard, the 
Board notes that symptoms reported at the time were classic 
symptoms of PTSD, including anxiety, anger, and an inability 
to control his temper.  Also one of the consulting physicians 
specifically noted the veteran's Vietnam experience and his 
difficulty in adjusting upon return.

Furthermore, the Board finds that there is sufficient 
verification of the veteran's non-combat stressors by ESG, 
and that these stressors have been evaluated as sufficient to 
support the diagnosis of PTSD by the VA psychiatric examiner 
who conducted the 1999 examination.  Therefore, when viewed 
in its totality, the Board concludes that the evidence of 
record supports a grant of service connection for post 
traumatic stress disorder. 


ORDER

Service connection for post traumatic stress disorder is 
granted.  




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

